Citation Nr: 1101473	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to August 1992 with 
additional service in the National Guard.  The Veteran was 
medically discharged from the National Guard in 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board points out that, recently, the Veteran submitted 
several additional claims, for hearing loss, tinnitus, high blood 
pressure, a scar of the left hand, and PTSD.  As it does not 
appear that any of these issues has yet been adjudicated, they 
are referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that this issue was remanded by the Board in May 
2009 for further development, including a VA examination 
regarding the Veteran's diabetes, which was to include an opinion 
as to whether it was at least as likely as not that the Veteran's 
diagnosed diabetes mellitus was related to or had its onset in 
service, during a period of ACDUTRA, and/or was permanently 
aggravated by a period of ACDUTRA.  While the Veteran received a 
VA examination for his diabetes in January 2010, the examiner did 
not offer any opinion as to the etiology of the Veteran's 
diabetes mellitus.

A Remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the Remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998). Where the Remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance. Id.  As such, the Board finds this issue must 
be remanded in order that the Veteran may be provided with a VA 
examination that offers an etiological opinion, as requested in 
the Board's prior remand.



Accordingly, this claim is REMANDED to the AMC for the following 
action:

1. The AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his diabetes mellitus.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
at least as likely as not that the 
diabetes mellitus is related to or had its 
onset in service, during a period of 
ACDUTRA, and/or was permanently aggravated 
by a period of ACDUTRA.  The rationale for 
all opinions expressed should be provided 
in a legible report.

2. The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on his claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
Thereafter, the case should be returned to the Board, if in order

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


